Case: 10-10430 Document: 00511298617 Page: 1 Date Filed: 11/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2010
                                     No. 10-10430
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RONALD JEROME FISHER, also known as La Ron,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:92-CR-10-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Ronald Jerome Fisher, federal prisoner # 20604-077,
was convicted of various drug offenses, money laundering, and using and
carrying a firearm during and in relation to a drug-trafficking crime. See United
States v. Fisher, 22 F.3d 574, 576 (5th Cir. 1994). As a three-time felony drug
offender, Fisher was sentenced to a mandatory term of life imprisonment. See
id.; 21 U.S.C. § 841(b)(1)(A). Fisher’s conviction and sentence were affirmed by



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-10430 Document: 00511298617 Page: 2 Date Filed: 11/18/2010

                                   No. 10-10430

us in 1994. See Fisher, 22 F.3d at 576-80. Fisher has been unsuccessful in
seeking relief under 28 U.S.C. § 2255.
      Fisher filed a petition for a writ of audita querela in the district court
challenging the legality of his sentence in light of Burgess v. United States, 553
U.S. 124, 129 (2008). The district court found that relief pursuant to a writ of
audita querela was not available because Fisher had recourse under § 2255. The
district court denied and dismissed Fisher’s petition on that basis.
      Fisher contends in this appeal that he should be permitted to assert his
Burgess claim via a petition for a writ of audita querela because Burgess was
decided after he was sentenced and had the effect of lowering his sentence.
Although the writ of audita querela “permits a defendant to obtain relief against
a judgment because of some legal defense arising after the judgment,” United
States v. Banda, 1 F.3d 354, 355 (5th Cir. 1993), a prisoner may not seek a writ
of audita querela if he “may seek redress under § 2255.” Id. The fact that a
prisoner cannot meet the requirements for bringing a successive § 2255 motion
does not render the § 2255 remedy unavailable. Tolliver v. Dobre, 211 F.3d 876,
878 (5th Cir. 2000). Because Fisher’s remedy is under § 2255 and he has not
obtained leave to file a successive § 2255 motion, the district court did not err in
dismissing his petition. The district court’s judgment is AFFIRMED.
      We have previously warned Fisher that he would face sanctions, including
monetary sanctions and denial of access to the judicial system, if he continued
to file unauthorized or frivolous challenges to his conviction and sentence. See
United States v. Fisher, No. 06-10168 (5th Cir. Oct. 24, 2006). We have also
sanctioned Fisher $250 for failing to heed our warnings. See United States v.
Fisher, No. 07-10161 (5th Cir. Dec. 11, 2007). Because Fisher continues to
ignore our warnings, Fisher is ORDERED to pay a monetary sanction in the
amount of $500, payable to the clerk of this court. Fisher is BARRED from filing
in this court or in any court subject to this court’s jurisdiction any pleadings that
challenge the aforementioned conviction and sentence until the sanction is paid

                                         2
    Case: 10-10430 Document: 00511298617 Page: 3 Date Filed: 11/18/2010

                                  No. 10-10430

in full. If Fisher attempts to file such pleadings in this court without proof of
satisfaction of this sanction, the clerk will docket them for administrative
purposes only. Any such submissions which do not show proof that the sanction
has been paid will be neither addressed nor acknowledged. Fisher is further
CAUTIONED that any future frivolous or repetitive filings in this court or any
court subject to this court’s jurisdiction will subject him to additional sanctions.




                                         3